Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 26, 2019                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  156355                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 156355
                                                                   COA: 338080
                                                                   Wayne CC: 14-005730-FH
  CEDRIC DARNELL McFOLLEY,
           Defendant-Appellant.

  _________________________________________/

         By order of May 1, 2018, the application for leave to appeal the July 31, 2017
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Straughter (Docket No. 156198). On order of the Court, leave to appeal having been
  denied in Straughter on July 19, 2019, 504 Mich. 930 (2019), the application is again
  considered, and it is DENIED, because the defendant has failed to meet the burden of
  establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 26, 2019
           a1118
                                                                              Clerk